


110 HR 3903 IH: Kids’ Toys Safety

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3903
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. Matheson (for
			 himself, Mr. Hill,
			 Mr. Gordon of Tennessee, and
			 Ms. Bean) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Consumer Product Safety Act to require the
		  development of a multi-stage product testing process to ensure compliance of
		  children’s products with consumer product safety standards, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kids’ Toys Safety
			 Act.
		2.Mandatory testing
			 for certain children’s products
			(a)Mandatory and
			 third-party testingSection
			 14 of the Consumer Product Safety Act (15 U.S.C. 2063(b)) is amended—
				(1)in subsection
			 (b)—
					(A)by striking
			 The Commission and inserting (1) The
			 Commission;
					(B)by adding at the
			 end the following:
						
							(2)In the case of a children’s product subject
				to a consumer product safety standard under this Act, the Commission shall
				prescribe a comprehensive testing program for such products that—
								(A)is designed to
				insure that all children’s products conform to all applicable consumer product
				safety standards;
								(B)includes testing for multiple stages of
				production, including development, pre-production, production, assembly, and
				packaging; and
								(C)shall be conducted
				by a nongovernmental independent third party qualified to perform such tests or
				testing programs.
								;
				and
					(2)by adding at the
			 end the following:
					
						(d)DefinitionsThe term children’s product
				means a toy or other article intended for use by a child under 60 months of age
				that is introduced into the interstate stream of commerce. In determining
				whether a toy or article is intended for use by a child under 60 months of age,
				the following factors shall be considered:
							(1)A statement by a
				manufacturer about the intended use of such toy or article, including a label
				on such toy or article, if such statement is reasonable.
							(2)The context and
				manner of the advertising, promotion, and marketing associated with the toy or
				article.
							(3)Whether the toy or
				article is commonly recognized by consumers as being intended for use by a
				child under 60 months of age.
							(4)The Age
				Determination Guideline issued by the Consumer Product Safety Commission in
				September 2002 and any subsequent version of such
				Guideline.
							.
				3.CPSC notification
			 of voluntary manufacturer recallsSection 15 of the Consumer Product Safety
			 Act is amended by adding at the end the following:
			
				(i)Notification of
				recalled productsNot later
				than 48 hours after the Commission is formally notified of any voluntary recall
				of any consumer product self-initiated by a manufacturer (or a retailer in the
				case of a retailer selling a product under its own label), or issues an order
				under subsection (c) or (d) with respect to any product, the Commission
				shall—
					(1)post a notice of
				such recall or order on the Internet website maintained by the Commission which
				shall include the name and description of the product and the reason for the
				recall; and
					(2)notify the State
				Health Department of each State of the recall or
				order.
					.
		4.Tracking label’s
			 for children’s productsSection 14(a) of the Consumer Product Safety
			 Act (15 U.S.C. 2063(a)) is further amended by adding at the end the
			 following:
			
				(6)The manufacturer of a children’s product
				shall place distinguishing marks on the product or its packaging that will
				enable the ultimate purchaser to ascertain the source, date, and other
				production information of the product by reference to those
				marks.
				.
		5.Database of
			 certain production facilitiesNot later than 3 months after the date of
			 enactment of this Act, the Consumer Product Safety Commission shall establish a
			 database to serve as a clearinghouse for the submission and exchange of
			 information regarding factories, warehouses, or other facilities where consumer
			 products which have been subject to a recall were manufactured. The database
			 shall include the names and locations of such facilities, a description of the
			 types of products known to have been produced in such facilities, and the
			 reasons such products were recalled. The database shall not contain proprietary
			 information or information regarding confidential business
			 relationships.
		
